DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed June 23, 2022 has been entered.  No claims have been amended.  Currently, claims 1-8 are pending for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1-3 objected to because of the following informalities:  The claims recite the abbreviation “MRI” and should be prefaced with “Magnetic Resonance Imaging (MRI)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skoldengen et al. (US PG Pub 2012/0229299) in view of Schwagten et al. (WO 2013/149683 A1) and Zeijlemaker (US PG Pub 2008/0009905).
Regarding claims 1-3, Skoldengen et al. teaches a method of reducing heating of an electrode of an implantable medical system during an MRI scan, comprising: monitoring a temperature at the electrode during an MRI scan exceeds a threshold (“abnormal electrode tip temperatures” [0034]); and generating a warning signal to personnel to deactivate the MRI scan ([0034]).  Skoldengen et al. does not expressly disclose upon detecting that the temperature being monitored exceeds a threshold, then reducing the current reaching the electrode, wherein reducing the current reaching the electrode comprises opening a switch in series with the electrode or activating a shunt in parallel with the electrode.  Schwagten et al. teaches an implantable medical device where an electrical circuit at an electrode (“heater coil”) comprises a temperature-controlled switch arranged to change from a closed position to an open position when a measured temperature is higher than a predefined ablation temperature, therefore halting operation of the device (p. 33, lines 23-35), the switch positioned in series with the electrode (p. 36, lines 7-14).  Zeijlemaker teaches MRI procedures and electrocautery procedures are considered equivalent in the art with regard to leads experiencing high frequency voltage, therefore applications in one can be considered for the other ([0035]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skoldengen to include a temperature-controlled switch connected in series with the electrode as taught by Schwagten et al. to provide a more immediate response to the detection of an abnormal electrode tip temperature that halts the current traveling to the electrode as compared to generation of a warning signal that first needs to be observed by personnel.  Furthermore, the combination of references would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as they are analogous in the problem of high frequency voltage at the electrode as taught by Zeijlemaker, and such a modification would have been reasonably predictable.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skoldengen et al. (US PG Pub 2012/0229299) in view of Schwagten et al. (WO 2013/149683 A1) and Zeijlemaker (US PG Pub 2008/0009905) as applied to claims 1-3 above, and further in view of Paul et al. (US PG Pub 2007/0078457).
Regarding claims 4-5, Skoldengen et al. does not expressly disclose wherein monitoring the temperature comprises including a temperature sensor within a lead body of the implantable medical device and in a position adjacent the electrode.  Paul et al. teaches a temperature sensor 80 (fiber optic sensor) positioned in close juxtaposition to an electrode 22 in order to monitor when the electrode may be approaching undesirably high temperatures ([0055]).  It would have been obvious to one of ordinary skill in the are before the effective filing date of the claimed invention to modify Skoldengen et al. to position a temperature sensor such as that taught by Paul et al. adjacent the electrode in order to more easily monitor when the electrode may be approaching undesirably high temperatures ([0055]).

Claim(s) 4, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skoldengen et al. (US PG Pub 2012/0229299) in view of Schwagten et al. (WO 2013/149683 A1) and Zeijlemaker (US PG Pub 2008/0009905) as applied to claims 1-3 above, and further in view of Lozano (US Pat 7,285,118).
Regarding claim 4, Skoldengen et al. does not expressly disclose wherein monitoring the temperature comprises including a temperature sensor within a lead body of the implantable medical device and in a position adjacent the electrode.  Lozano teaches a temperature sensor 102a positioned within a lead body of an implantable medical device adjacent to an electrode 110 in order to better determine the temperature of the electrode (fig. 4b; col. 7, lines 7-14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skoldengen et al. to position a temperature sensor adjacent the electrode as taught by Lozano in order to more easily monitor the temperatures experienced by the electrode.
Regarding claims 6-8, Skoldengen et al. in view of Lozano teach the temperature sensor comprises an electrical connection between temperature sensor 102a and an electrical conductor 104 within the lead body (col. 8, lines 42-43); the electrical conductor 104 electrically coupled to the electrode 110 (fig. 4b; col. 7, lines 63-64); wherein the electrical conductor extends to a proximal contact on the lead, specifically wherein the proximal contact resides within a bore of a header of an implantable medical device when the lead is fully inserted into the bore (col. 7, lines 64-67).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LEE/Primary Examiner, Art Unit 3792